IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 60 WAL 2016
                                        :
                 Respondent             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
JOSEPH THOMAS GAINER,                   :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.